          Case 1:19-cr-00012-VSB Document 266 Filed 09/24/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                    9/24/2020

UNITED STATES OF AMERICA,

                         -against-
                                                                          ORDER
                                                                       19-CR-12 (VSB)
COREY PINKNEY, et al.

                                     Defendant.


VERNON S. BRODERICK, United States District Judge:

         Sentencing for defendant Corey Pinkney is scheduled for October 6, 2020 at 10:00 a.m.

The parties shall use 1-888-363-4749 and access code 2682448 for the hearing.

         Members of the public, and press may use 1-888-363-4749; access code: 2682448 to

listen to the hearing.

SO ORDERED.

Dated:     September 24, 2020
           New York, New York

                                                                   ______________________
                                                                   Vernon S. Broderick
                                                                   United States District Judge
